 1

 2

 3                        UNITED STATES DISTRICT COURT
 4                               EASTERN DISTRICT OF CALIFORNIA
 5

 6   DARNEY RAY WHITE,                                   Case No. 1:18-cv-01220-DAD-SKO
 7                      Plaintiff,                       ORDER TO SHOW CAUSE WHY THE
                                                         ACTION SHOULD NOT BE DISMISSED
 8                                                       FOR PLAINTIFF’S FAILURE TO
             v.                                          COMPLY WITH THE COURT'S
 9                                                       ORDER AND FOR FAILURE TO
     FRESNO COUNTY PUBLIC DEFENDER,                      STATE A CLAIM
10
     COUNTY OF FRESNO, ERIN M.                           (Doc. 7)
11   DACAYANAN, and FRESNO COUNTY
     DISTRICT ATTORNEY,                                  TWENTY-ONE (21) DAY DEADLINE
12
                        Defendants.
13

14          Plaintiff, Darney Ray White, is a prisoner in the custody of Fresno County Jail. On
15 September 6, 2018, Plaintiff, proceeding pro se, filed a civil complaint against Defendants Fresno

16 County Public Defender, County of Fresno, Erin M. Dacayanan, and Fresno County District

17 Attorney. (Doc. 1.) Plaintiff purports to allege causes of action under 42 U.S.C. § 1983 (“Section

18 1983”) for violations of his “Sixth Amendment due process rights,” false imprisonment, and filing

19 of false charges. (Id. at 3–5.) Plaintiff seeks compensatory damages in the amount of $60 million

20 dollars. (Id. at 6, 8.) Plaintiff also filed an application to proceed in forma pauperis, which was

21 granted on September 24, 2018. (Docs. 4 & 6.)

22          On November 7, 2018, the undersigned issued a screening order finding that Plaintiff failed
23 to state any cognizable claims and granted Plaintiff thirty days leave to file an amended complaint

24 curing the pleading deficiencies identified in the order. (Doc. 7.) Although more than the allowed

25 time has passed, Plaintiff has failed to file an amended complaint or otherwise respond to the Court’s

26 screening order.
27          The Local Rules, corresponding with Fed. R. Civ. P. 11, provide, “[f]ailure of counsel or of
28 a party to comply with . . . any order of the Court may be grounds for the imposition by the Court
 1 of any and all sanctions . . . within the inherent power of the Court.” Local Rule 110. See also

 2 Local Rule 183(a). ““District courts have inherent power to control their dockets,” and in exercising

 3 that power, a court may impose sanctions, including dismissal of an action. Thompson v. Housing

 4 Authority of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may dismiss an action, with

 5 prejudice, based on a party’s failure to prosecute an action or failure to obey a court order, or failure

 6 to comply with local rules. See, e.g., Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)

 7 (dismissal for failure to comply with an order requiring amendment of complaint); Malone v. U.S.

 8 Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply with a court

 9 order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for failure to prosecute

10 and to comply with local rules).

11          Accordingly, Plaintiff is ORDERED to show cause, within twenty-one (21) days of the
12 date of service of this Order, why a recommendation should not issue for this action to be

13 dismissed for Plaintiff’s failure comply with the Court’s November 7, 2018 screening order by

14 not filing an amended complaint within the specified period of time and for failure to state a

15 cognizable claim. Alternatively, within that same time period, Plaintiff may file an amended

16 complaint or a notice of voluntary dismissal. The Court further CAUTIONS Plaintiff that, if he fails

17 to take action as set forth above within twenty-one (21) days of the date of service of this order, the

18 Court will recommend to the presiding district court judge that this action be dismissed, in its

19 entirety.

20          The Court DIRECTS the Clerk to send a copy of this Order to Plaintiff at his address listed
21 on the docket for this matter.

22
     IT IS SO ORDERED.
23

24 Dated:      December 14, 2018                                   /s/   Sheila K. Oberto              .
25                                                      UNITED STATES MAGISTRATE JUDGE

26
27

28

                                                       2
